                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Sam Jasmine,                               )
                                           )       Case No. 18-3336 (DSD/BRT)
                            Plaintiff,     )
                                           )
      v.                                   )       STIPULATION FOR
                                           )       PROTECTIVE ORDER
United States of America,                  )
                                           )
                            Defendant.     )


     The parties stipulate that the court may enter the following protective order:

1    Definitions. As used in this protective order:

     (a)    “attorney” means an attorney who has appeared in this action;

     (b)    “confidential document” means a document designated as confidential

            under this protective order;

     (c)    to “destroy” electronically stored information means to delete from all

            databases, applications, and file systems so that the information is not

            accessible without the use of specialized tools or techniques typically used

            by a forensic expert;

     (d)    “document” means information disclosed or produced in discovery,

            including at a deposition;

     (e)    “notice” or “notify” means written notice;

     (f)    “party” means a party to this action; and

     (g)    “protected document” means a document protected by a privilege or the

            work-product doctrine.


                                               1
2   Designating a Document or Deposition as Confidential.

    (a)   A party or non-party disclosing or producing a document may designate it

          as confidential if the party or non-party contends that it contains

          confidential or proprietary information.

    (b)   A party or non-party may designate a document as confidential by

          conspicuously marking each page with the word “confidential.”

    (c)   Deposition testimony may be designated as confidential:

          (1)    on the record at the deposition; or

          (2)    after the deposition, by promptly notifying the parties and those who

          were present at the deposition.

    (d)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive

          confidential documents.

3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:

          (1)    the court and its staff;

          (2)    an attorney or an attorney’s partner, associate, or staff;

          (3)    a person shown on the face of the confidential document to have

                 authored or received it;

          (4)    a court reporter or videographer retained in connection with this

                 action;

                                            2
          (5)    a party; and

          (6)    any person who:

                 (A)    is retained to assist a party or attorney with this action; and

                 (B)    executes a “Written Assurance” in the form attached as

                        Exhibit A.

    (c)   If a confidential document is revealed to someone not entitled to receive it,

          the parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on

    a non-party must simultaneously serve a copy of this protective order and of

    Local Rule 5.6.

5   Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within 7

    days after discovering the error, provide notice of the error and produce a copy of

    the document designated as confidential.

6   Use of a Confidential Document in Court.

    (a)   Filing. This protective order does not authorize the filing of any document

          under seal. A confidential document may be filed only in accordance with

          LR 5.6.

    (b)   Presentation at a hearing or trial. A party intending to present another

          party’s or a non-party’s confidential document at a hearing or trial must

          promptly notify the other party or the non-party so that the other party or

          the non-party may seek relief from the court.



                                         3
7   Changing a Confidential Document’s Designation.

    (a)   Document disclosed or produced by a party. A confidential document

          disclosed or produced by a party remains confidential unless the parties

          agree to change its designation or the court orders otherwise.

    (b)   Document produced by a non-party. A confidential document produced by

          a non-party remains confidential unless the non-party agrees to change its

          designation or the court orders otherwise after providing an opportunity for

          the non-party to be heard.

    (c)   Changing a designation by court order. A party who cannot obtain

          agreement to change a designation may move the court for an order

          changing the designation. If the motion affects a document produced by a

          non-party then, with respect to the motion, that non-party is entitled to the

          same notice and opportunity to be heard as a party. The party or non-

          party who designated a document as confidential must show that the

          designation satisfies Fed. R. Civ. P. 26(c).

8   Handling a Confidential Document after Termination of Litigation.

    (a)   Within 60 days after the termination of this action (including any appeals),

          each party must:

          (1)    return or destroy all confidential documents; and

          (2)    notify the disclosing or producing party that it has returned or

                 destroyed all confidential documents within the 60-day period.




                                         4
     (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

           confidential document submitted to the court and all correspondence

           generated in connection with the action.

9    Inadvertent Disclosure or Production to a Party of a Protected Document.

     (a)   Notice.

           (1)    A party or non-party who discovers that it has inadvertently

                  disclosed or produced a protected document must promptly notify

                  the receiving party and describe the basis of the claim of privilege

                  or protection. If the party or non-party provides such notice and

                  description, the privilege or protection is not waived.

           (2)    A party who discovers that it may have received an inadvertently

                  disclosed or produced protected document must promptly notify the

                  disclosing or producing party or non-party.

     (b)   Handling of Protected Document. A party who is notified or discovers that

           it may have received a protected document must comply with Fed. R. Civ.

           P. 26(b)(5)(B).

10   Security Precautions and Data Breaches.

     (a)   Each party must make reasonable efforts to protect the confidentiality of

           any confidential document disclosed or produced to that party.

     (b)   A party who learns of a breach of confidentiality must promptly notify the

           disclosing or producing party of the scope and nature of that breach and

           make reasonable efforts to remedy the breach.



                                          5
11     Survival of Obligations. The obligations imposed by this protective order

       survive the termination of this action.

Stipulated to:



 Date: _3/11/2019___________         By: /s/ John M. Degnan
                                     John M. Degnan
                                     Andrew M. Carlson
                                     Attorneys for Plaintiff Sam Jasmine




 Date: _3/11/2019___________         By: /s/ Adam J. Hoskins
                                     Bahram Samie
                                     Adam J. Hoskins
                                     Attorneys for Defendant United States of America




                                                 6
                                           EXHIBIT A

                                   WRITTEN ASSURANCE

___________________________________________________ declares that:

      I reside at ___________________________________________ in the City of
   ____________________, County of ___________________, State of __________________.
   My telephone number is ______________________________________.

       I am currently employed by __________________________________________, located
   at ____________________________________________________________, and my
   current job title is
   ____________________________________________________________.

       I have read and I understand the terms of the Protective Order dated
   ______________________, filed in Case No. _______________, pending in the United
   States District Court for the District of Minnesota. I agree to comply with and be bound by
   the provisions of the Protective Order. I understand that any violation of the Protective Order
   may subject me to sanctions by the Court.

       I shall not divulge any documents, or copies of documents, designated “Confidential”
   obtained pursuant to such Protective Order, or the contents of such documents, to any person
   other than those specifically authorized by the Protective Order. I shall not copy or use such
   documents except for the purposes of this action and pursuant to the terms of the Protective
   Order.

       As soon as practical, but no later than 30 days after final termination of this action, I shall
   return to the attorney from whom I have received them, any documents in my possession
   designated “Confidential”, and all copies, excerpts, summaries, notes, digests, abstracts, and
   indices relating to such documents.

      I submit myself to the jurisdiction of the United States District Court for the District of
   Minnesota for the purpose of enforcing or otherwise providing relief relating to the
   Protective Order.




Executed on
                        (Date)                                          (Signature)
                                                  7
